PER CURIAM:
Haileselassie Beyene Tessfay, a native and citizen of Ethiopia, seeks review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen his removal proceedings.
We review a denial of a motion to reopen for abuse of discretion. INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). A denial of a motion to reopen must be reviewed with extreme deference, since immigration statutes do not contemplate reopening and the applicable regulations disfavor motions to reopen. M.A. v. INS, 899 F.2d 304, 308 (4th Cir.1990) (en banc).
We have reviewed the record and the briefs submitted and conclude that the Board did not abuse its discretion in denying Tessfay’s motion. See 8 C.F.R. § 1003.2 (2005).
We accordingly deny the petition for review. We also deny Tessfay’s motion to remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED